PER CURIAM.
The Florida Board of Bar Examiners has requested that we amend the rules relating to Bar admission effective November 11, 1975 (i) to permit refunds of fees paid by an applicant whose death occurs prior to admission to the Bar, and (ii) to clarify procedures and costs for obtaining copies, of previously-administered, essay-type bar examination questions. The Examiners’ recommendations are approved.
The following amendments to the rules relating to Bar admissions are adopted, effective at midnight November 10, 1975.
1. The preamble to Rule V of the Rules and Regulations of the Florida Board of Bar Examiners is amended in its entirety to read:
“The following fees shall be paid by the applicant. No fees shall be refunded, except that the Board may, in its discretion and upon request, refund ail or a portion of the fees of an applicant who dies before taking the oath of admission.”
2. Rule V, Section 63 of the Rules and Regulations of the Florida Board of Bar Examiners is amended in its entirety to read:
“The Board shall honor requests received in writing for copies of the essay-type questions which appeared on a previously-administered Florida Bar Examination. Each such request shall be accompanied by a fee of.$5.00.”
It is so ordered.
ADKINS, C. J., and ROBERTS, BOYD, OVERTON, ENGLAND, SUND-BERG and HATCHETT, JJ., concur.